Citation Nr: 1514786	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-01 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954, including service in Korea.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in relevant part, denied entitlement to SMC based on the need for aid and attendance.

The Board remanded this claim in May 2014 in order to afford the Veteran a VA examination. 

The issue of entitlement to service connection for a psychiatric disability, to include dementia, including as secondary to service-connected bilateral hearing loss, was raised by the record in a January 2015 Informal Hearing Presentation (IHP).  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In the January 2015 IHP, the Veteran's representative suggested that his dementia was secondary to severe bilateral hearing loss.  In a June 2014 report, a VA examiner gave the opinion that the Veteran's hearing loss did not render him in need of aid and attendance, but that his need for assisted care was based on other comorbidities.  The report appeared to indicate that dementia was particularly disabling.  

The claim for service connection for a psychiatric disability is inextricably intertwined with the claim of entitlement to SMC based on the need for aid and attendance.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, adjudication of the claim at issue must be deferred pending adjudication of the psychiatric disability claim.

Accordingly, this claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After complying with the duties to notify and assist, adjudicate the claim of entitlement to service connection for a psychiatric disability, to include dementia, including as secondary to service-connected bilateral hearing loss.

2.  Then, readjudicate the claim of entitlement to SMC based on the need for aid and attendance.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

